 

Case 1:17-cv-04819-GBD-BCM Document 478 Filed 12/14/20 Page 1of1

  

ses .

UNITED STATES DISTRICT COURT “e h

SOUTHERN DISTRICT OF NEW YORK LEW «

CAPSTONE LOGISTICS HOLDINGS, INC, 5). cg SADE

CAPSTONE LOGISTICS, LLC, and PINNACLE 5 tresses tee I¢ dag

WORKFORCE LOGISTICS, L.L.C., a ;
Plaintiffs, ORDER

-against-

17 Civ. 4819 (GBD)
PEDRO NAVARRETE, DAVID

POFFENBERGER, STEVEN WILLIS, MARIO
ROJAS, and HUMANO, LLC,

Defendants.

GEORGE B. DANIELS, United States District Judge:

In light of the Second Circuit’s Summary Order (ECF No. 477), Plaintiffs are ordered to
submit a proposed Permanent Injunction Order by January 4, 2021. Defendants’ opposition, if any,
shall be filed no later than January 18, 2021.

Dated: December 14, 2020

New York, New York

SO ORDERED.

Ga cae, Bb Dore

CEORGE DANIELS
ITE ATES DISTRICT JUDGE

 

 
